Citation Nr: 1703280	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  07-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected left hip arthrosis on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2009, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In a July 2009 decision, the Board denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 memorandum decision, the Court affirmed the Board's denial of a schedular evaluation in excess of 20 percent for the left hip but set aside that portion of the decision denying entitlement to an increased rating on an extraschedular basis.

In March 2012, February 2014, June 2014, February 2015, and October 2015, the Board remanded the appeal for further development.  The appeal has now been returned to the Board.

In addition, the Board acknowledges that in February 2016 the Veteran disagreed with a November 2015 rating decision that denied reopening service connection for an acquired psychiatric disorder.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the appeal.  As such, those issues are not before the Board at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in June 2011, the Court set aside that portion of the Board's July 2009 decision denying entitlement to an increased rating for left hip arthrosis on an extraschedular basis.  The Court found that the Board had failed to recognize evidence indicating that pain medication prescribed for the left hip included side effects that impacted his ability to work.  Consequently, the Court found that in the Board's discussion of extraschedular ratings, it erred in failing to consider the impact of the medication that the Veteran takes for his service-connected hip disability.

In correspondence dated January 2017, the representative argues that the appeal should be referred to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) because the Veteran's left hip disability includes symptoms not accounted for by the schedular evaluation and because it has resulted in marked impairment in the Veteran's ability to work.  In this regard, the representative references a June 2016 correspondence from one of the Veteran's VA providers.  There, the doctor, who reports having treated the Veteran for eight years, indicates that the medications that the Veteran is taking for his left hip - including Percocet, Naproxen and Gabapentin - have caused the Veteran to suffer from side effects including drowsiness, frequent disorientation, and impaired ability to concentrate.  In the doctor's opinion, these side-effects could reasonably be expected to impose limitation on the Veteran's ability to concentrate, focus and persist in a competitive work environment and would therefore limit his ability to perform fulltime employment.

Hence it is argued that the Veteran and his treating physician have indicated that the appellant's disability picture is exceptional in that it causes symptoms not specifically listed in the schedular criteria.  They have also indicated that these symptoms would result in significant impairment in his ability to work.  As it is argued that the relevant criteria do not contemplate all of the Veteran's left hip arthrosis symptoms and there is evidence of marked interference with employment, the Veteran's request for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) has merit and referral is warranted.

In addition, the Board notes that the Veteran is currently in recepit of a noncompensable rating for residuals of a left ankle fracture and in the June 2016 correspondence, the doctor indicated that the medications noted above had been prescribed for both the left hip and the left ankle.  Accordingly, to the extent symptoms attributable to the left ankle disability impact the service-connected left hip arthrosis, those effects should be considered.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (extraschedular consideration requires consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture in regard to whether the schedular criteria are inadequate).

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director of Compensation Service the issue of entitlement to an extraschedular rating for left hip arthrosis under 38 C.F.R. § 3.321(b) in accordance with applicable procedures.  The written arguments of the Veteran's attorney should be considered and referenced in any decision reached.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim of entitlement to an extraschedular rating for left hip arthrosis.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the appellant and his representative have had an adequate opportunity to respond, these claims must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

